Case 1:19-cv-05029-ALC Document 24 Filed 11/08/19 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel(@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

 

 

Allstar Marketing Group, LLC

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLSTAR MARKETING GROUP, LLC,

Plaintiff
Vi

329620855 store, ef al.,
Defendants

 

CIVIL ACTION No.
19-cv-5029 (ALC)

NOTICE OF VOLUNTARY DISMISSAL

PURSUANT TO Rule 41(a)(1)(A)(Gi) of the Federal Rules of Civil Procedure, Plaintiff Allstar

Marketing Group, LLC (“Allstar” or “Plaintiff’), by its undersigned attorneys, hereby gives

notice of dismissal of all claims against Defendant Tengzhou Chenglin Industry and Trade Co.,

Ltd. in the above-captioned action, with prejudice, and with each party to bear its own attorneys’

fees, costs and expenses.
Case 1:19-cv-05029-ALC Document 24 Filed 11/08/19 Page 2 of 2

Dated: November 8, 2019 Respectfully submitted,

EPSTEIN D xsEL LLP

  
 

BY:

 

i
Brieanne Scully (BS 3711)

bscully@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: = (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Allstar Marketing Group, LLC

It is so ORDERED.

Signed at New York, NY on 5 2019,

 

Judge Andrew L. Carter
United States District Judge
